Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 20100103632 A1).
Regarding claim 1, Kato (e.g., Figs. 1-11) discloses a sensor comprising: a metal housing (metal housing 12; [0024] and [0026]) that houses a circuit board (circuit board 16; [0024]) electrically connected to a sensor element (acceleration sensor; [0077]-[0079]) and is provided with an opening (cavity of housing 12) and an edge part (metal housing 12 having an edge part) defining the opening (cavity of housing 12); and a metal lid (metal cover 14; [0024] and [0026]) adhered to the edge part (edge part of metal housing 12) to cover the opening (cavity of housing 12), wherein at least one of the edge part and the metal lid is provided with one or more recesses (recess 30), and the metal lid (metal cover 14) is adhered to the edge part (edge part of metal housing 12) by a portion of an adhesive agent (adhesive 32) filled in the recess (recess 30) that is located in a region of an opening end of the recess (recess 30).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
6.	Claims 1-2, 5, and 9 are rejected under 35 U.S.C. 103 as unpatentable over NISHIDA (US 20190097643 A1) in view of TANAKA (US 20080237203 A1).
Regarding claim 1, NISHIDA (e.g., Figs. 4-6) discloses a sensor comprising: a metal housing (metal housing 101a) that houses a circuit board (control circuit boards 104 and 106; [0044], [0078], and [0089]) electrically connected to a sensor element (sensor 108) and is provided with an opening (cavity 3) and an edge part (metal housing 101a having an edge part) defining the opening (e.g., Figs. 4 and 6); and a metal lid (metal lid 101b) adhered to the edge part (edge part of metal housing 101a) to cover the opening (e.g., Figs. 4 and 6). NISHIDA (e.g., Figs. 4-6) discloses the metal lid is bonded to the edge part of the metal housing by laser welding, but does not disclose wherein at least one of the edge part and the metal lid is provided with one or more recesses, and the metal lid is adhered to the edge part by a portion of an adhesive agent filled in the recess that is located in a region of an opening end of the recess. However, TANAKA (e.g., Figs. 3-4) discloses two metal works (metal plates 1 and 2) are joined together by the laser welding, wherein at least one metal work (e.g., Fig. 4; metal plate 1) is provided with one or more recesses (e.g., Fig. 4; recesses 1b), and the second metal work (e.g., Fig. 4; metal plate 2) is adhered to the at least one metal work (e.g., Fig. 4; metal plate 1) by a portion of an adhesive agent (e.g., Fig. 4; adhesive agent 4) filled in the recess (e.g., Fig. 4; recesses 1b) that is located in a region of an opening end of the recess (e.g., Fig. 4; recesses 1b; claim 1 and [0006]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of TANAKA to bond the metal lid to the edge part of the metal housing by laser welding to package the sensor of NISHIDA, wherein at least one of the edge part and the metal lid is provided with one or more recesses, and the metal lid is adhered to the edge part by a portion of an adhesive agent filled in the recess that is located in a region of an opening end of the recess. Since the metal works are joined by the welding and the adhesive agent having the chain-reacting curing reaction function, the adhesive agent is cured by the energy from the welding properly, so that the joining of the metal works can be obtained rapidly and with energy-saving (TANAKA, [0007]).

Regarding claim 2, NISHIDA in view of TANAKA discloses the sensor according to claim 1, TANAKA discloses wherein the recess is a columnar hole (e.g., Fig. 4; recesses 1b). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of TANAKA to bond the metal lid to the edge part of the metal housing by laser welding to package the sensor of NISHIDA for the same reason above.

Regarding claim 5, NISHIDA in view of TANAKA discloses the sensor according to claim 1, NISHIDA (e.g., Figs. 1 and 4-6) discloses wherein the circuit board has a laser control circuit (e.g., Figs. 1 and 4-6; temperature control circuits of laser 102).

Regarding claim 9, NISHIDA in view of TANAKA discloses the sensor according to claim 1, NISHIDA (e.g., Figs. 1 and 4-6) discloses wherein the circuit board has a laser control circuit (e.g., Figs. 1 and 4-6; temperature control circuits of laser 102).

7.	Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as unpatentable over Albrecht (US 20050068666 A1) in view of TANAKA (US 20080237203 A1).
Regarding claim 1, Albrecht (e.g., Figs. 1-2) discloses a sensor comprising: a metal housing (metal housing 120; [0028]) that houses a circuit board electrically connected to a sensor element (sensor circuit board 140) and is provided with an opening (cavity 102) and an edge part (metal housing 120 having an edge part) defining the opening (e.g., Figs. 1-2); and a metal lid (metal lid 110) adhered to the edge part (edge part of metal housing 120) to cover the opening (cavity 102). Albrecht (e.g., Figs. 1-2) discloses the metal lid 110 is joined to the edge part of the metal housing 120 by laser welding, but does not disclose wherein at least one of the edge part and the metal lid is provided with one or more recesses, and the metal lid is adhered to the edge part by a portion of an adhesive agent filled in the recess that is located in a region of an opening end of the recess. However, TANAKA (e.g., Figs. 3-4) discloses two metal works (metal plates 1 and 2) are joined together by the laser welding, wherein at least one metal work (e.g., Fig. 4; metal plate 1) is provided with one or more recesses (e.g., Fig. 4; recesses 1b), and the second metal work (e.g., Fig. 4; metal plate 2) is adhered to the at least one metal work (e.g., Fig. 4; metal plate 1) by a portion of an adhesive agent (e.g., Fig. 4; adhesive agent 4) filled in the recess (e.g., Fig. 4; recesses 1b) that is located in a region of an opening end of the recess (e.g., Fig. 4; recesses 1b; claim 1 and [0006]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of TANAKA to bond the metal lid to the edge part of the metal housing by laser welding to package the sensor of Albrecht, wherein at least one of the edge part and the metal lid is provided with one or more recesses, and the metal lid is adhered to the edge part by a portion of an adhesive agent filled in the recess that is located in a region of an opening end of the recess. Since the metal works are joined by the welding and the adhesive agent having the chain-reacting curing reaction function, the adhesive agent is cured by the energy from the welding properly, so that the joining of the metal works can be obtained rapidly and with energy-saving (TANAKA, [0007]).

Regarding claim 2, Albrecht in view of TANAKA discloses the sensor according to claim 1, TANAKA discloses wherein the recess is a columnar hole (e.g., Fig. 4; recesses 1b). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of TANAKA to bond the metal lid to the edge part of the metal housing by laser welding to package the sensor of Albrecht for the same reason above.

Regarding claim 3, Albrecht in view of TANAKA discloses the sensor according to claim 1, Albrecht (e.g., Fig. 2) discloses wherein a total area of an adhesion surface between the edge part (edge part of metal housing 120) and the metal lid (metal lid 110) at the joint is equal to or less than half an area of an overlapping region between the edge part and the metal lid (e.g., Fig. 2). Since the recesses as taught by TANAKA are restricted in the joint area, the combination of Albrecht with TANAKA discloses wherein a total area of an adhesion surface between the edge part and the metal lid at the recess is equal to or less than half an area of an overlapping region between the edge part and the metal lid. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of TANAKA to bond the metal lid to the edge part of the metal housing by laser welding to package the sensor of Albrecht for the same reason above.

Regarding claim 6, Albrecht in view of TANAKA discloses the sensor according to claim 1, Albrecht (e.g., Fig. 2) discloses wherein a total area of an adhesion surface between the edge part (edge part of metal housing 120) and the metal lid (metal lid 110) at the joint is equal to or less than half an area of an overlapping region between the edge part and the metal lid (e.g., Fig. 2). Since the recesses as taught by TANAKA are restricted in the joint area, the combination of Albrecht with TANAKA discloses wherein a total area of an adhesion surface between the edge part and the metal lid at the recess is equal to or less than half an area of an overlapping region between the edge part and the metal lid. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of TANAKA to bond the metal lid to the edge part of the metal housing by laser welding to package the sensor of Albrecht for the same reason above.

8.	Claims 1-2, 4, 7, 9, and 11 are rejected under 35 U.S.C. 103 as unpatentable over YANG (US 20160179328 A1) in view of TANAKA (US 20080237203 A1).
Regarding claim 1, YANG (e.g., Fig. 1) discloses a sensor comprising: a metal housing (metal housing 102; [0100]) that houses a circuit board (control circuit 180) electrically connected to a sensor element (e.g., image sensor 121 including a laser sensor; [0079], [0121]-[0122] and [0130]-[0132]) and is provided with an opening (e.g., Fig. 1; cavity) and an edge part (metal housing 102 having an edge part) defining the opening (e.g., Fig. 1); and a metal lid (metal cover 103; [0100]) adhered to the edge part (edge part of metal housing 102) to cover the opening (e.g., Fig. 1). YANG (e.g., Figs. 1-2) discloses the metal cover 103 is bonded to the edge part of the metal housing 102, but does not disclose wherein at least one of the edge part and the metal lid is provided with one or more recesses, and the metal lid is adhered to the edge part by a portion of an adhesive agent filled in the recess that is located in a region of an opening end of the recess. However, TANAKA (e.g., Figs. 3-4) discloses two metal works (metal plates 1 and 2) are joined together by the laser welding, wherein at least one metal work (e.g., Fig. 4; metal plate 1) is provided with one or more recesses (e.g., Fig. 4; recesses 1b), and the second metal work (e.g., Fig. 4; metal plate 2) is adhered to the at least one metal work (e.g., Fig. 4; metal plate 1) by a portion of an adhesive agent (e.g., Fig. 4; adhesive agent 4) filled in the recess (e.g., Fig. 4; recesses 1b) that is located in a region of an opening end of the recess (e.g., Fig. 4; recesses 1b; claim 1 and [0006]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of TANAKA to bond the metal lid to the edge part of the metal housing by laser welding to package the display device including the sensor of YANG, wherein at least one of the edge part and the metal lid is provided with one or more recesses, and the metal lid is adhered to the edge part by a portion of an adhesive agent filled in the recess that is located in a region of an opening end of the recess. Since the metal works are joined by the welding and the adhesive agent having the chain-reacting curing reaction function, the adhesive agent is cured by the energy from the welding properly, so that the joining of the metal works can be obtained rapidly and with energy-saving (TANAKA, [0007]).

Regarding claim 2, YANG in view of TANAKA discloses the sensor according to claim 1, TANAKA discloses wherein the recess is a columnar hole (e.g., Fig. 4; recesses 1b). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of TANAKA to bond the metal lid to the edge part of the metal housing by laser welding to package the sensor of HA for the same reason above.

Regarding claim 4, YANG in view of TANAKA discloses the sensor according to claim 1, YANG (e.g., Fig. 1) discloses wherein the circuit board has a control circuit (control circuit 180) for an organic EL display (OLED display 151; [0105]).

Regarding claim 7, YANG in view of TANAKA discloses the sensor according to claim 2, YANG (e.g., Fig. 1) discloses wherein the circuit board (control circuit 180) has a control circuit for an organic EL display (OLED display 151; [0105]).

Regarding claim 9, YANG in view of TANAKA discloses the sensor according to claim 2, YANG (e.g., Fig. 1) discloses wherein the circuit board (control circuit 180) has a laser control circuit (laser sensor control; [0121]-[0122] and [0130]-[0132]).

Regarding claim 11, YANG in view of TANAKA discloses the sensor according to claim 4, YANG (e.g., Fig. 1) discloses wherein the circuit board (control circuit 180) has a laser control circuit (laser sensor control; [0121]-[0122] and [0130]-[0132]).

9.	Claims 3, 8, and 10 is rejected under 35 U.S.C. 103 as unpatentable over YANG (US 20160179328 A1) in view of TANAKA (US 20080237203 A1) and further Albrecht (US 20050068666 A1).
Regarding claim 3, YANG in view of TANAKA discloses the sensor according to claim 1, but does not disclose wherein a total area of an adhesion surface between the edge part and the metal lid at the recess is equal to or less than half an area of an overlapping region between the edge part and the metal lid. However, Albrecht (e.g., Fig. 2) discloses wherein a total area of an adhesion surface between the edge part (edge part of metal housing 120) and the metal lid (metal lid 110) at the joint is equal to or less than half an area of an overlapping region between the edge part and the metal lid (e.g., Fig. 2). Since the recesses as taught by TANAKA are restricted in the joint area, the combination of Albrecht with TANAKA discloses wherein a total area of an adhesion surface between the edge part and the metal lid at the recess is equal to or less than half an area of an overlapping region between the edge part and the metal lid. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Albrecht and TANAKA to bond the metal lid to the edge part of the metal housing by laser welding to package the sensor of YANG for the same reason above.

Regarding claim 8, YANG in view of TANAKA and further in view of Albrecht discloses the sensor according to claim 1, YANG (e.g., Fig. 1) discloses wherein the circuit board (control circuit 180) has a control circuit for an organic EL display (OLED display 151; [0105]).

Regarding claim 10, YANG in view of TANAKA and further in view of Albrecht discloses the sensor according to claim 1, YANG (e.g., Fig. 1) discloses wherein the circuit board (control circuit 180) has a laser control circuit (laser sensor control; [0121]-[0122] and [0130]-[0132]).



Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691